             Case 1:21-cr-00160-TJK Document 96 Filed 09/15/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                            :
                                                    :
                                                    :       Case No. 21-cr-160-3 (TJK)
        v.                                          :
                                                    :
FELICIA KONOLD                                      :


       GOVERNMENT’S OPPOSITION TO DEFENDANT FELICIA KONOLD’S
             MOTION TO MODIFY CONDITIONS OF RELEASE

       The United States, by and through its attorney, the United States Attorney for the District

of Columbia, respectfully submits this opposition to Defendant Felicia Konold’s (“the defendant”)

second Motion to Modify Conditions of Release (ECF No. 94). The government opposes the

defendant’s motion in part but does not oppose certain modifications to her release conditions.

       The government does not believe that a complete stepdown to general supervision (i.e.

without GPS monitoring) is appropriate. As the government stated in its previous opposition to the

defendant’s motion to modify her conditions of release (ECF No. 57), the defendant is on release

for serious offenses and remains a risk of danger to the community, and therefore heightened

supervision with electronic monitoring is appropriate. Modifications are generally grounded in

new information or a change in circumstances that would merit such a modification. See e.g.

United States v. Hebron, No. CRIM.A. 97-178 (TAF), 1997 WL 280568, at *1 (D.D.C. May 22,

1997); accord United States v. Bikundi, 73 F. Supp. 3d 51, 54 (D.D.C. 2014) (citing 18 U.S.C. §

3142(f)(2)(B)). The defendant has proffered no new information relevant to her dangerousness or

to the offenses with which she is charged, and there are limited changes in her circumstances that

would warrant modification of her conditions of release.

       However, the government is sympathetic to some of the challenges facing the defendant



                                                1
          Case 1:21-cr-00160-TJK Document 96 Filed 09/15/21 Page 2 of 3




and is willing to consent to a stepdown of certain conditions of her release. First, as the defendant

points out several times in her motion, she is pregnant and is preparing for a water-birth. With

those representations, the government is willing to consent to removal of electronic monitoring for

two weeks before and after her due date, recognizing that there are many variables regarding the

timing of the birth of her child.

       Second, the defendant raises several difficulties with her supervision that appear to conflate

the home detention aspect of her supervision with the electronic monitoring aspect of her

supervision. See ECF No. 94 at 2. As the government and the Court have previously informed the

defendant, she would be permitted under the terms of her current supervision to leave the house

for work or for medical appointments. Nevertheless, the government is willing to consent to a

stepdown of her conditions of release from home detention to a home curfew from 9:00 p.m. to

6:00 a.m. Should she need to leave her home for a medical emergency during curfew (e.g. for any

complications related to the newborn baby), she can always contact her supervision officer to

report the need to leave the home for that purpose. A curfew will serve to protect the safety of the

community and allow for electronic monitoring of the defendant’s whereabouts, while also

permitting her to operate essentially unencumbered throughout the day, when she would

presumably be working and performing basic parental duties listed in her motion.

       The government believes this compromise would both continue to protect the safety of the

community and also allow for the defendant to have some flexibility for employment and the care

of her family. For these reasons, the government requests the defendant’s motion be denied in part.




                                                 2
Case 1:21-cr-00160-TJK Document 96 Filed 09/15/21 Page 3 of 3




                                  Respectfully submitted,

                                  CHANNING D. PHILLIPS
                                  Acting United States Attorney
                                  D.C. Bar No. 415793


                           By:    /s/ Christopher A. Berridge
                                  Christopher A. Berridge
                                  Assistant United States Attorney
                                  GA Bar No. 829103
                                  555 Fourth Street, N.W.
                                  Washington, D.C. 20530
                                  Telephone: (202) 252-6685
                                  Christopher.Berridge@usdoj.gov




                              3
